UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7648



ROBERT CUMMINGS,

                                              Plaintiff - Appellant,

          versus


JAMES RUBENSTEIN, Commissioner of Corrections;
THOMAS MCBRIDE, Warden; JENNIFER BALLARD; TIM
CREASEY, Magistrate; LEE ESTEP; BEVERLY C.
GANDEE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CA-03-2195-5)


Submitted:   February 25, 2005            Decided:   March 10, 2005


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Cummings, Appellant Pro Se. Charles Patrick Houdyschell,
Jr., WEST VIRGINIA DIVISION OF CORRECTIONS, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert   Cummings    appeals   the   district   court’s   order

dismissing without prejudice under 28 U.S.C. § 1915A(b) (2000) his

complaint filed under 42 U.S.C. § 1983 (2000).      The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2000).        The magistrate judge recommended that

relief be denied and advised Cummings that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Cummings failed to specifically object to the magistrate

judge’s recommendations to deny his Eighth Amendment claim and to

dismiss some of the claims raised in the motion to amend for

failure to exhaust administrative remedies.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.           See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985); United States v. One Parcel of

Real Prop., 73 F.3d 1057, 1060 (10th Cir. 1996) (collecting cases

finding general objection insufficient).          Cummings has waived

appellate review of those issues by failing to file specific

objections after receiving proper notice.




                                 - 2 -
          Turning   to   the   only   issue   preserved   for   appellate

review,* we have reviewed the record and find no reversible error

in the district court’s dismissal of Cummings’ First Amendment

claim.   Accordingly, we affirm for the reasons stated by the

district court.     See Cummings v. Rubenstein, No. CA-03-2195-5

(S.D.W. Va. Sept. 30, 2004).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




     *
      We note that Cummings failed to challenge in his informal
brief on appeal the basis for the district court’s dismissal of his
due process claims or his retaliation claims. Accordingly, he has
waived appellate review of those issues. 4th Cir. R. 34(b) (“The
Court will limit its review to the issues raised in the informal
brief.”).

                                 - 3 -